Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 49-53, 55, 56 and 60-68 are pending in an amendment to the claims filed on 11/16/2021.  

Withdrawn rejection
Applicant's amendments and arguments filed 11/16/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Allowable Subject Matter
Claims 60 and 68 are objected to as being dependent upon a rejected base claim of claims 49 and 61, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 60 and 68 appears to be allowable because the claimed transitional phrase of “consisting of” limits the composition to only those components recited while the applied art contains additional component other than the claimed components.


New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claims 49-53, 55, 56, and 61-67 are rejected under 35 USC 103 as being obvious over Morris (WO2015/034984A1, of record in a parent application no. 15/384943) as evidenced by US2007/0196515A1 and US2010/0099640A1  in view of Holstein et al., (US2016/0235822A1, of record in a parent application no. 15/384943, filing date 2015-03-18 which is earlier than the effective filing date 2015-11-13 of instant application, hereinafter ‘Holstein’).  
Specifically, 
Claims 49, 50, 53, 55, 56, 61, 62 and 65-67 are rejected by Morris or in view of Holstein; and 
Claims 51-52 and 63-64 are rejected by Morris in view of Holstein. 

Applicant claims including the below claims 49 and 61 filed on 11/16/2021:

    PNG
    media_image1.png
    451
    816
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    525
    1233
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    103
    1126
    media_image3.png
    Greyscale


 Regarding instant claims 49, 50, 53, 55, 56, 61, 62, 65 & 67, they are rejected by Morris. 
Morris teaches nutritional formulas comprising medium chain fatty acid, omega-3 fatty acids or alkyl esters thereof, vitamin E, berberine (abstract and claim 14 of prior art) and method related thereto (title and abstract) which is useful for method of treating an inflammatory condition such as small intestinal bacterial overgrowth  rheumatic arthritis, diabetes, or cardiovascular disease by administering to an individual in need thereof an effective amount of a dietary nutritional formulas (page 52, lines 3-6). As evidenced by US2007/0196515A1 (US ‘515) and US2010/0099640A1 (US ‘640), common cardiovascular risk factors (=cause) include high total cholesterol (TC) (240 mg/dL or higher), high triglyceride levels (TG) (blood fats, 150 mg/dL or higher), high LDL cholesterol levels (greater than 100  reads on the instantly claimed method for reducing TC, TG and LDL levels and for increasing HDL; Morris teaches berberine and its salt can be present in a dietary formulation (claim 14 of prior art) in the form of unit dosage in an amount of from about 100mg to about 2,000mg (page 32, last para.) which is within the instantly claimed range of about 100mg-about 300mg, and teaches EPA or DHA or both EPA and DHA can be used in an amount from about 100mg to about 5000mg (page 14, last para.) in which EPA+DHA range about 100mg-about 5000mg overlaps the instant range of 100-600mg; in some embodiment, EPA is used in an amount from about 500mg to about 3000mg and DHA is used in an amount of about 100mg-about 400mg, and EPA:DHA can range from 1.5: 1 to about 5:1 (page 15, first and second paras.). Further from the teachings of Morris, when the berberine is used in an amount of about 100mg-1800mg and the EPA/DHA is used in an amount of about 100-600mg and, the prior art ratio of berberine to EPA/DHA would overlap the instant ratios of about 3:1 to about 1:2, in the absence of criticality evidence.  In this context, see MPEP 2144.05 stating that where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and the prior art ratio of BBR to EPA/DHA and their each amounts can be optimized or adjusted in the absence of criticality evidence to the contrary.  (instant claims 49, 55, 61, 62 & 66); Morris further teaches berberine can be present in the salt form (page 32, line 30) (instant claims 51-52, in part); Morris further teaches alkyl ester form of omega-3-fatty includes ethyl ester EPA and ethyl ester DHA (page 2, lines 17-20, page 3, lines 26) which reads on the instant ethyl ester form of EPA and DHA (instant claim 50).  Further, Morris teaches that the unit dosage forms includes tablets, capsules, lozenges, candies, bars, a unit of powder, a unit of liquid, etc. (page 44, last para.), in particular softgel (all exemplary formulations – see page 45); and the unit dosage formulation can include vitamin such as vitamin A, B12, C, D, E, K (page 3, first paragraph and page 18, lines 10-24) and chromium (page 6, line 23) which reads on the instant one or more agents (instant claims 53 and 65);  and also includes carriers, excipients, etc. (last para of page 41 to second para of page 42) which reads on the instant one or more agent (instant claim 53). Further the formulation is provided administered once or twice or three times daily (page 53, lines 23-26) (instant claims 56 and 67); 
In summary, Morris teaches a method for treating a cardiovascular disease by administering to a patient in need thereof an unit dosage form such as soft gel  comprising BBR, EPA, DHA, other agent including vitamin A, C, D, E, and B12,  with their overlapping amounts and/or optimizable amounts as well as kit form. 
Even if Morris does not expressly teach the claimed methods, Holstein cures the deficiencies because Holstein teaches the methods for controlling blood sugar ([0241]), the method for supporting liver function ([0242]) and the method for maintaining normal cholesterol level ([0243] and [0297])) comprise administering at least one formulations where the formulations provide natural insulin response to glucose load, healthy HDL, LDL, & triglyceride (TC) levels ([0052]) and treating hyperglycemia ([0281]) and HbA1c, total cholesterol, TC, homocysteine ([0301]). 
Therefore, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to administer the composition comprising BBR, EPA and DHA of Morris/Holstein to treat hyperglyceridemia, hyperlipidemia, high TC & LDL levels while increasing HDL levels as taught by Holstein. Such administration to subject in need thereof would have yielded no more than predictable or intended therapeutic effects (instant claims 49 and 60).  
In light of the foregoing, instant claims 49, 50, 53, 55, 56, 61, 62, 65 and 67 are obvious over Morris or in view of Holstein. 

Regarding instant claims 51-52 and 63-64, they are rejected by Morris in view of Holstein. 
However, Morris does not expressly teach chloride or sulfate salt form of BBR of instant claims 51-52 and 63-64.  The deficiency is cured by Holstein. 
Morris was discussed above, and further teaches berberine and its salt (page 32, last para.), but does not expressly teach specific type of the berberine salt, e.g., ‘berberine chloride salt’ of instant claim 51 and 63. The deficiency is cured by Holstein. 
Holstein teaches dietary supplements, formulations, kits and method for administration to an individual with diabetes (abstract); the formulations are effective for treating, support and/or enhancing heart cardiovascular health, liver health ([0052]), metabolic processes and neuro protection ([0054]). The prior art formulations comprise berberine, vitamin D, pharmaceutical excipient and fish oil formulation such as omega-3 in an amount of about 15-100%, about 20-90%, about 25-80%, about 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, or 75% ([0012] and [0212]) where the fish oil formulation comprises omega-3 fatty acid such as eicosapentaenoic acid (EPA) at a range of about 5% to about 100% and/or docosahexaenoic acid (DHA) at a range of about 10% to about 100% ([0027], [0141] and [0212]); and the berberine is berberine hydrochloride ([0025] and [0121]) (instant claims 51 and 63). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define salt of berberine with equivalent hydrochloride salt as taught by Holstein or equivalent sulfate salt as a matter of choice or design. Taking such salt forms would have yielded no more than the predictable equivalent activity/function as in the berberine free form in the formulation, in the absence of evidence to the contrary (instant claims 51-52 and 63-64). 
	In light of the foregoing, instant claims 51-52 and 63-64 are obvious over Morris in view of Holstein. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Morris does not teach the claimed method for reducing TC, TG, LDL, and for increasing HDL, and rather Morris teaches the formulations are effective to treat apraxia syndrome but the relevant formulations do not contain BBR; and Morris does not teach or suggest the claimed weight ratio of BBR to EPA/DHA. 
The examiner responds that Morris teaches treatment of cardiovascular disease, and as evidenced by US2007/0196515A1 ([0035]) and US2010/0099640A1 ([0089]), the cause of cardiovascular includes high LDL, VLDL, TG levels, low HDL and thus, reducing those levels and increasing HDL level would help in preventing and treating the cardiovascular disease and also Holstein supports such reduction of TC, TG and LDL and increase of HDL; Morris teaches BBR, EPA and DHA can be used to treat cardiovascular disease wherein the berberine and its salt can be present in a dietary formulation (claim 14 of prior art) in the form of unit dosage in an amount of from about 100mg to about 2,000mg which is within the instantly claimed range of about 100mg-about 300mg (page 32, last para.), and wherein the EPA or DHA or both EPA and DHA can be used in an amount from about 100mg to about 5000mg (page 14, last para.) in which EPA+DHA range about 100-about 5000mg overlaps the instant range of 100-600mg, and thus optimizing or adjusting the prior art ranges with the claimed ratio would be non-inventive from the standpoint of the ordinary artisan in the absence of criticality evidence. In this regard, Applicant did not provide the relevant evidence.   
Applicant argues that Morris is non-enabling prior art because no studies nor experiments were carried out in Morris regarding TC, TG, LDL or HDL except for apraxia. 
The examiner would like to have applicant’s attention to MPEP 2121: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 
Applicant argues that the claimed ratio of BBR to EPA/DHA is not found in formulation 30 of Morris where the formulation 30 contains large number of ingredients, for example, MCT, coenzyme Q, folinic acid, creon, magnesium citrate and selenium, just to name a few, and Morris does not offer motivation or guidance to modify such a formulation because all examples in Morris contain MCT as essential ingredient. 
The examiner responds that instant claims 49 and 61 uses “comprising” language which does not exclude introduction of MCT. Further, [I]t is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). And the claimed ratio can be optimized as noted above. 
Applicant argues that Holstein does not cure deficiency of Morris because Holstein focuses on dietary supplements, formulations, kits and method for treating type II diabetes and but there is no data or results of TC, TG, LDL and HDL; and Holstein’s exemplary formulations did not list EPA or DHA and does not teach combined use of BBR, EPA/DHA. 
The examiner responds that what the examiner relied on Holstein is salt form of BBR, and method for maintaining normal cholesterol level by treating hyperlipidemia, hyper TC & LDL levels while increasing HDL levels, and in this regard, see case law stating that [O]ne cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. Further, Holstein teaches that BBR, EPA, and DHA components (see entire document) can be used for controlling blood sugar ([0241]), for supporting liver function ([0242]) and for maintaining normal cholesterol level ([0243] and [0297]) wherein controlling blood sugar ([0241]) correlates to support liver function ([0242]) by reduction of TC and TG as well (see entire document of Holstein), and thus the method is presumed to operable; and teachings of prior art is not limited to embodiments. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613